     Case 1:19-ap-01074-MT       Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45                Desc
                                  Main Document Page 1 of 14



1
2
                                                                      FILED & ENTERED
3
4                                                                           DEC 18 2019
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY egonzale DEPUTY CLERK


7
8
                            UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                               SAN FERNANDO VALLEY DIVISION
11
12   In re:                                           CHAPTER 7

13   Robert Benjamin Sautter,                         Case No.: 1:19-bk-11301-MT
                                                      Adv No: 1:19-ap-01074-MT
14
                                                      NOTICE OF TENTATIVE RULING RE
15                                                    MOTION FOR DEFAULT JUDGEMENT
                                         Debtor.
16
                                                      Date:      December 18, 2019
17   Robert Benjamin Sautter                          Time:      11:00 a.m.
                                                      Courtroom: 302
18                                      Plaintiff,
19        v.

20
     Santa Fe General Construction, Inc., a
21   California corporation; Jubilio Escalera,
22   an individual; et al.

23
                                    Defendants.
24
25
     //
26
     //
27
     //
28
     //




                                                     -1-
     Case 1:19-ap-01074-MT       Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45              Desc
                                  Main Document Page 2 of 14



1    //
2            At the above date and time, the Court held a hearing on the Motion for Default
3    Judgment (the “Motion”), filed by Plaintiff, Robert Benjamin Sautter. Appearances are
4    as noted on the record for the hearing. At the hearing, the Court adopted its tentative
5    ruling on the Motion. A copy of the Court’s tentative ruling is attached to this cover
6    page.
7
8    //
9
10   //
11
12   //
13
14   //
15
16   //
17
18   //
19
20   //
21
22   //
23
24   //
25
26   //
27
28   //




                                                 -2-
     Case 1:19-ap-01074-MT        Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45            Desc
                                   Main Document Page 3 of 14



1
2           Plaintiff Robert Sautter ("Plaintiff") filed a verified complaint against Santa Fe
3    General Construction, Inc., Julio Escalera, et. al. The complaint alleged (1) fraud; (2) civil

4    conspiracy; (3) expungement of mechanic’s liens; (4) quiet title; (5) cancellation of
     instruments; (6) title slander; (7) elder abuse; (8) declaratory relief; and (9) injunctive
5
     relief. The court entered default. Santa Fe General Construction, Inc. ("Santa Fe") and
6
     Jubilio Escalera (collectively, "Defendants") moved the court to set aside the entry of
7
     default and resolve the issues on the merits. Defendants’ pleadings, which Escalera
8
     revealed was prepared by paralegals, failed to provide support for their motion to set
9
     aside entry of default and provided no specifics explaining what any meritorious defense
10   would be. The court held a hearing and gave Escalera an opportunity to support his
11   request to set aside the entry of default. The court then denied Defendants’ motion.
12          Plaintiff now moves for a default judgment against Defendants ("Motion"). In
13   support of his Motion, Plaintiff filed supplemental points and authorities and a declaration.

14   Plaintiff moves for default judgment for the following cause of action: (1) fraud; (2)
     expungement of mechanic’s liens; (3) quiet title; (4) cancellation of instruments; (5)
15
     slander of title; and (6) elder abuse. Defendants did not oppose the Motion.
16
17
     Factual Background
18
            Plaintiff, who is 88 years old, owns a property located in Sherman Oaks, California
19
     ("Property"). Plaintiff and his wife purchased the Property and placed it in a trust. When
20   Plaintiff’s wife died, Plaintiff became the trust’s sole trustee.
21          The events leading to this adversary proceeding arose when Plaintiff’s home went
22   into foreclosure.   On October 26, 2016, a notice of default was issued against the
23   Property. On January 30, 2017, a notice of trustee sale was executed against the

24   Property. In or about February 2017, Plaintiff was introduced to Escalera, who allegedly

25   promised to assist Plaintiff in saving his home from foreclosure.

26
     The First Grant Deed
27
            On February 27, 2017, Plaintiff declared that under the influence and direction of
28
     Escalera, who promised to assist with saving his home from foreclosure, Plaintiff




                                                   -3-
     Case 1:19-ap-01074-MT        Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45              Desc
                                   Main Document Page 4 of 14



1    executed a grant deed (Grant Deed 1), which conveyed a one-eighth interest in the
2    Property to Robert Sautter as co-trustee of the Kingsley Trust (Ex. E). Grant Deed 1 is

3    signed by "Robert B. Sautter," which is characterized by a shaky penmanship.
            Plaintiff alleges that he has no affiliation with The Kingsley Trust, did not participate
4
     in the trust’s formation, and is not aware of the named trustees whom he has never met.
5
     Plaintiff believes that Lorena and Humberto are co-trustees, and declares that he has
6
     never met them, does not know them, and never conducted business with them.
7
            Plaintiff alleges that on the day before the foreclosure sale, one of the trustees,
8
     Lorena, filed a chapter 13 bankruptcy petition without Plaintiff’s authorization and
9    knowledge. Lorena included the Property as one of her assets.
10
11   The Fire and The Four Mechanic’s liens
12          On May 25, 2017, Plaintiff declares that a devastating fire ravaged the Property,

13   rendering uninhabitable. The City of Los Angeles subsequently red-tagged the Property.

14          Plaintiff declares that starting on September 1, 2017, and until April 11, 2019, four
     mechanic’s liens were recorded against the Property, clouding the Property’s title.
15
     Defendant Santa Fe, by and through Defendant Escalera, recorded the first, third, and
16
     fourth mechanic’s liens (respectively, "ML1," "ML3," and "ML4"). ML1, ML3, and ML4
17
     each indicate an identical amount of $141,231. Plaintiff believes that ML3 and ML4 are
18
     merely duplicates of the other mechanic’s liens. All four mechanic’s liens indicate that
19   "The name(s) and address(es) of the owner(s) or reputed owner(s) of the real property
20   is/are: Humberto Lara, co-trustee of the Kingsley Trust." ML1, ML3, and ML4 each have
21   Escalera’s signature, as President of Santa Fe General Construction, Inc.
22          Plaintiff argues that the recording of ML3 and ML4 are improper ways to

23   circumvent the statutory deadlines for a mechanics lien. Plaintiff also declares that: (1)

24   no written or verbal contract supported the four mechanic's liens; (2) no preliminary notice
     preceded the four mechanic’s liens as required by Cal. Civ. Code §§ 8100 et. seq. and
25
     8410; and (3) there was no action to enforce the mechanic’s liens through foreclosure
26
     within 90 days as required by Cal. Civ. Code § 8460.
27
28




                                                   -4-
     Case 1:19-ap-01074-MT         Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45         Desc
                                    Main Document Page 5 of 14



1    The Second Grant Deed
2           Plaintiff declares that on February 11, 2019, without his knowledge or

3    authorization, someone purporting to be him authorized the trustee of The Kingsley Trust
     to execute a second grant deed (Grant Deed 2). Grant Deed 2 allegedly conveyed the
4
     Property’s title to a White. (Ex. J). Plaintiff further declares that he never agreed to
5
     voluntarily transfer any interest in the Property and that he would not have transferred
6
     any interest had he known Defendants' motive to steal his home. Plaintiff declares that
7
     he and his counsel demanded Defendants to release the mechanic’s liens and cancel the
8
     grant deeds, but Defendants did not acquiesce.
9
10   Default Judgment
11          Default judgment is controlled by F.R. Civ. Pro. 55(b), applicable in bankruptcy
12   adversary proceedings through FRBP 7055. To determine whether the court should enter

13   default judgment, the court may consider (1) possibility of prejudice to the plaintiff, (2)

14   merits of plaintiff’s substantive claims; (3) sufficiency of the complaint, (4) sum of money
     at stake in the action, (5) possibility of a dispute concerning material facts, (6) whether
15
     default was due to excusable neglect, and (7) strong policy favoring decisions on the
16
     merits. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986)(citing 6 Moore’s
17
     Federal Practice, ¶ 550-05[2], at 55-24 to 55-26.        Default judgments are ordinarily
18
     disfavored. Id. at 1472.
19
20          "A party seeking a default judgment must state a claim upon which it may
21   recover." Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 498 (C.D. Cal.
22   2003) (citing PepsiCo Inc. v. Cal. Sec. Cans, 238 F.Supp.2d 1172 (C.D. Cal. 2002)). The
23   general rule of law is that upon default, the factual allegations of the complaint, except
24   those relating to the amount of damages, will be taken as true." Geddes v. United Fin.

25   Grp., 559 F.2d 557, 560 (9th Cir. 1977). In determining the appropriate sum for a default

26   judgment, a court may rely on the affidavits or documentary evidence submitted by a

27   plaintiff or order a full evidentiary hearing. Fed. R. Civ. P. 55(b)(2); see also PepsiCo

28   Inc., 238 F. Supp. 2d at 1175 ("[T]he plaintiff is required to provide proof of all damages
     sought in the complaint.").



                                                 -5-
     Case 1:19-ap-01074-MT          Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45                 Desc
                                     Main Document Page 6 of 14



1
2    Fraud

3            "The elements of fraud, which give rise to the tort action for deceit, are (1)
     misrepresentation (false representation, concealment, or nondisclosure); (2) knowledge
4
     of falsity (or 'scienter'); (3) intent to defraud, i.e., to induce reliance; (4) justifiable reliance;
5
     and (5) resulting damage." Lazar v. Superior Court, 909 P.2d 981, 984 (Cal. 1996). To
6
     maintain any fraud action, a plaintiff must show that he or she changed position in reliance
7
     on the alleged fraud and suffered damages by the change of position. Cal. Civ. Code §
8
     1709.
9
10   Whether Defendants Engaged in Misrepresentation
11           Plaintiff alleged sufficient facts with particularity to find that Defendants engaged
12   in misrepresentation as to Grant Deed 1. Plaintiff alleged that on February 27, 2017,

13   Escalera promised to assist Plaintiff with saving his home from foreclosure. Escalera

14   allegedly influenced and directed Plaintiff, who declares being in his 80s, to execute Grant
     Deed 1. Grant Deed 1 conveyed a fractional interest in the Property to "Robert Sautter
15
     as co-trustee of The Kingsley Trust." Plaintiff declares that he is not affiliated with The
16
     Kingsley Trust; he never participated in forming The Kingsley Trust; and he does not know
17
     the co-trustees and never met them.
18
             Plaintiff also alleged particular facts surrounding Defendants misrepresentation as
19   to Grant Deed 2. Plaintiff declares that on February 11, 2019, without his knowledge or
20   authorization, someone purporting to be him authorized the trustee of The Kingsley Trust
21   to execute Grant Deed 2. Grant Deed 2 purported to convey the Property’s title to a
22   person named "White." However, Plaintiff alleges that he does not know White, did not

23   sign Grant Deed 2 and did not authorize anyone to sign on his behalf.

24           The following signature specimens are from Plaintiff’s Declaration, Grant Deed 1,
     and Grant Deed 2.
25
26
     Signature on Plaintiff’s declaration:
27
28




                                                      -6-
     Case 1:19-ap-01074-MT       Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45          Desc
                                  Main Document Page 7 of 14



1
2
3
     Signature on Grant Deed 1
4
5
6
7
8    Signature on Grant Deed 2

9
10
11
12
13
           Plaintiff does not deny signing Grant Deed 1 but denies signing Grant Deed 2. The
14
     purported signature on Grant Deed 2 varies drastically from the signatures in Plaintiff’s
15
     Declaration and Grant Deed 1 in that the Grant Deed 2 signature lacks the shaky
16
     penmanship characteristic of the other two signatures. This supports Plaintiff’s statement
17
     that the Grant Deed 2 signature is not his.       These circumstances surrounding the
18   execution of Grant Deed 2 are sufficient to establish that Defendants engaged in
19   misrepresentation.
20
21         Once Plaintiff purportedly became a co-trustee of The Kingsley Trust, Escalera
22   signed and executed three mechanic’s liens, ML1, ML3, and ML4, as president of Santa

23   Fe General Construction. The three mechanic’s liens indicated that the owner or reputed
     owner of the Property as "Humberto Lara, co-trustee of the Kingsley Trust." Plaintiff was
24
     excluded as the owner of the Property. However, there is no evidence in the record that
25
     the Property was foreclosed and that Plaintiff no longer had an interest in the Property.
26
     Therefore, Escalera’s repeated act of signing the mechanic’s lien and declaring Humberto
27
     the owner is a clear misrepresentation of the real ownership interest in the Property.
28




                                                -7-
     Case 1:19-ap-01074-MT       Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45            Desc
                                  Main Document Page 8 of 14



1           In conclusion, Plaintiff has provided specific factual allegations, which is supported
2    by a declaration, and exhibits of Grant Deed 1, Grant Deed 2, and the mechanic’s liens

3    containing   Escalera’s    signature,    to   establish   that   Defendants’   engaged     in
     misrepresentation.
4
5
     Whether Defendants Knew of the Misrepresentation
6
            Plaintiff declares that Escalera himself approached Plaintiff on February 27, 2017,
7
     promising to help Plaintiff prevent the foreclosure, and convincing Plaintiff to execute
8
     Grant Deed 1 as co-trustee of The Kingsley Trust. Escalera had an opportunity to deny
9    these allegations, yet failed to do so. The court explained to Defendant that he needed to
10   present the facts of any meritorious defense, but he did not do so. Plaintiff’s factual
11   allegations are thus sufficiently specific for a finding that Escalera knew of the
12   misrepresentation in executing Grant Deed 1.

13          Plaintiff has also alleged specific facts to show Escalera’s knowledge of the falsity

14   of the mechanic’s liens. Escalera etched his signature on the three mechanic’s liens —
     ML1, ML3, and ML4 — and he does not deny signing them. Escalera’s knowledge of the
15
     misrepresentation is thus established.
16
17
     Whether Defendants Intended to Defraud Plaintiff
18
            Plaintiff has alleged sufficient facts to show that Defendants intended to defraud
19   him. Plaintiff alleged that Escalera convinced him to execute Grant Deed 1 as co-trustee
20   of The Kingsley Trust despite Plaintiff allegedly having no knowledge of The Kingsley
21   Trust and its co-trustees and never agreeing to voluntarily transfer any interest in the
22   Property. Defendants’ intent to defraud Plaintiff is even more transparent in executing

23   the three mechanic’s liens because Escalera’s etched his signature when declaring

24   Humberto as co-trustee of The Kingsley Trust while concealing Plaintiff’s ownership
     interest.
25
26
     Whether Plaintiff Justifiably Relied on Defendants’ Misrepresentation
27
            Plaintiff states that he executed Grant Deed 1 under the direction of Escalera after
28
     Escalera promised to save his home from foreclosure. This element of fraud is satisfied.




                                                   -8-
     Case 1:19-ap-01074-MT        Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45             Desc
                                   Main Document Page 9 of 14



1
2    Whether Plaintiff Suffered Damages

3           Plaintiff alleges that Defendants’ fraud caused him actual damages, lost equity in
     the Property, and attorney's fees for work attempting to unravel the fraudulent scheme.
4
     This element of fraud is satisfied.
5
            After having determined that Plaintiff has stated sufficient facts with particularity to
6
     establish fraud, the court will now analyze whether it should exercise its discretion and
7
     enter default judgment as to fraud.
8
            Plaintiff will likely be prejudiced if default is not entered because Defendants have
9    not responded to this Motion, and Plaintiff has already expended resources in this action
10   and has no other means of obtaining relief. See PepsiCo, Inc. v. Cal. Sec. Cans, 238 F.
11   Supp. 2d 1172, 1177 (C.D. Cal. 2002)(finding this factor weighed in the plaintiffs' favor
12   because they "would likely be without other recourse for recovery" if the court does not
13   grant default judgment). This factor weighs in favor of granting default judgment.          To
14   warrant default judgment, the allegations in the complaint must be sufficient to state a
15   claim upon which a plaintiff can recover. Danning v. Lavine, 572 F.2d 1386, 1388 (9th

16   Cir. 1978). Plaintiff’s claims have merit because Plaintiff alleged sufficient facts with

17   particularity to reveal Defendants’ fraudulent conduct.

18          Plaintiff provided a declaration with specific factual allegations; exhibits of Grant
     Deed 1 and Grant Deed 2; and exhibits of the four mechanic’s liens. Plaintiff’s pleadings
19
     are sufficient, and this factor also weighs in favor of entering default judgment. This action
20
     involves real property. ML1, ML3, and ML4 each indicate an amount of $141,231. ML2
21
     indicates an amount of $91,250. The Notice of Default is allegedly for a $1,476,689.02
22
     loan on the Property, which indicates the Property's value. However, Plaintiff alleged that
23   fire devastated the Property, so the Property's value may be less than the amount
24   indicated in the Notice of Default. Although the amount has not yet been established,
25   Plaintiff is asking for actual damages, lost equity in the Property, attorney’s fees,
26   exemplary or punitive damages, and treble damages. The sum of money at stake in this
27   action is therefore high, but not unreasonable given that real property is involved. This

28   factor disfavors granting a default judgment, but does not outweigh all the other factors.




                                                  -9-
     Case 1:19-ap-01074-MT       Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45            Desc
                                 Main Document Page 10 of 14



1           The possibility of a dispute concerning the material facts appears unlikely because
2    Defendant failed to provide any defenses before entry of default and did not oppose this

3    Motion. Excusable neglect did not cause the default because Defendants had notice of
     the adversary complaint, this Motion, and Plaintiff’s supplemental pleading and
4
     declaration. In fact, Defendant appeared to try and vacate entry of default and still failed
5
     to come forward with any meritorious defense.
6
            Although there is a strong policy favoring decisions on the merits, the court finds
7
     that the sufficiency of Plaintiff's allegations and the other Eitel factors outweighs this
8
     policy. The court finds it sound to exercise its discretion and GRANT Plaintiff’s Motion for
9    default judgment as to the fraud claim.
10
11   Remedies
12
13          Plaintiff seeks actual damages and attorney’s fees. Plaintiff also asks this court to

14   cancel the two grant deeds and four mechanic’s liens, which cloud the Property’s title to
     restore full title to Plaintiff. A plaintiff must prove all damages sought. Fed. R. Civ. P.
15
     54(c). The damages and remedies Plaintiff seek require further evidence. Such evidence
16
     must be filed within 60 days of this ruling alomg with the proposed judgment
17
18
     Expungement of Mechanic’s Liens
19
            Under Cal. Civ. Code §8460, a claimant must commence an action to enforce a
20   lien within 90 days after recording the lien claim. If the claimant does not commence an
21   action to enforce the lien within the required time, the lien claim expires and is
22   unenforceable. Cal. Civ. Code § 8480(a) instructs that the property owner subject to a
23   lien claim may petition the court for an order to release the property from the lien claim if
24   the claimant has not commenced an action to enforce the lien within the time provided in

25   § 8460.
            Plaintiff's ownership interest in the Property is evidenced by a grant deed dated
26
     February 22, 1978 to Robert Sautter and Misue Sautter as joint tenants (Motion, Ex. A).
27
     Plaintiff also alleges that in October 2002, he and his wife placed the Property in the Misue
28
     Sautter Trust with him and his wife as co-trustees.




                                                 -10-
     Case 1:19-ap-01074-MT       Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45             Desc
                                 Main Document Page 11 of 14



1           On July 16, 2005, Misue Sautter, as trustee for the Misue Sautter Trust, executed
2    a deed of trust to secure a reverse mortgage. (Motion, Ex. B). On July 2, 2016, Plaintiff

3    purportedly granted a fractional 1/8 interest to the Property to himself as co-trustee of The
     Kingsley Trust after Escalera allegedly influenced and directed him with a promise to save
4
     his home from foreclosure. On October 26, 2016, a notice of default was issued to the
5
     Misue Sautter Trust.
6
            Nothing in the record indicates that the Property is foreclosed and that Plaintiff no
7
     longer has a property interest. Additionally, nothing in the record shows that Defendants
8
     took action to enforce the four mechanic’s liens within 90 days after recording the
9    mechanic’s liens. Under Cal. Civ. Code §8460, the mechanic’s liens therefore expired
10   and are unenforceable. Moreover, under Cal. Civ. Code § 8480(a), this court may order
11   the mechanic’s liens expunged.
12          Plaintiff’s Motion is sufficiently detailed because Plaintiff provided a declaration of

13   the facts surrounding the four mechanic’s liens and exhibits of the mechanic’s liens. The

14   possibility of a dispute concerning the mechanic’s liens is unlikely for the same reasons
     discussed earlier. As discussed above, Defendants were given notice and an opportunity
15
     to be heard yet failed to oppose this Motion.
16
     A decision to grant default judgment to expunge the four mechanic’s liens is not against
17
     policy because Plaintiff provided evidence of his ownership interest in the Property and
18
     the four mechanic's liens, and Defendant does not oppose despite being provided notice.
19          On balance, granting default judgment to expunge the four mechanic’s liens is
20   appropriate.
21          Plaintiff’s attorney seeks attorney’s fees from this action. Plaintiff’s attorney must
22   provide proof in support of this demand.

23
24   Quiet Title
            The purpose of quiet title is to establish title against adverse claims to an interest
25
     in property. See Cal. Code Civ. Proc. § 760.020. Under Cal. Code Civ. Proc. § 761.020,
26
     a complaint must be verified and include certain elements which are provided here.
27
     California courts require an evidentiary hearing for quiet title actions, but the evidentiary
28
     and procedural protections provided here have been deemed sufficient. Citimortgage,




                                                 -11-
     Case 1:19-ap-01074-MT        Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45                Desc
                                  Main Document Page 12 of 14



1    Inc. v. Wright, No. 16-2920, 2018 U.S. Dist. LEXIS 228773, at *8 n.7 (April 6, 2018). The
2    court has required evidence to be submitted and has given defendant an opportunity to

3    provide any meritorious defense to that evidence.
            The court quiets title in Plaintiff based on all evidence detailed elsewhere.
4
5
     Cancellation of Instruments
6
            Plaintiff seeks to cancel Grant Deed 1, Grant Deed 2, and the four mechanic’s
7
     liens. Under California law, a court may cancel a written instrument if "there is a
8
     reasonable apprehension that if left outstanding, it may cause serious injury to a person
9    against whom it is void or voidable." Cal. Civ. Code § 3412; see Rockridge Trust v. Wells
10   Fargo, N.A., 985 F. Supp. 2d 1110, 1159 (N.D. Cal. 2013)(stating that "[t]he Court may
11   order cancellation of an invalid written instrument that is void or voidable."). "To plead a
12   cause of action for cancellation of instrument, plaintiff must show that he will be injured

13   or prejudiced if the instrument is not canceled, and that such instrument is void or

14   voidable." Zendejas v. GMAC Wholesale Mortg. Corp., No. 1:10-CV-00184 OWW GSA,
     2010 U.S. Dist. LEXIS 64903, at *7 (June 29, 2010).
15
            Plaintiff is 87 years old and the mechanic’s lien and grant deeds are interfering
16
     with his title to the Property and depriving him of his home. Plaintiff has thus stated
17
     sufficient facts to show injury.     Moreover, as discussed above, Plaintiff has alleged
18
     sufficient facts to show that Grant Deed 1 and 2 and the four mechanic’s liens are
19   fraudulent. The court grants default judgment to cancel Grant Deed 1, Grant Deed 2, and
20   the four mechanic’s liens.
21
22   Slander of Title

23          Slander of title is a (1) publication; (2) without privilege or justification; (3) which is

24   false; and (4) which causes direct and immediate pecuniary loss.               Alpha & Omega
     Development, LP v. Whillock Contracting, Inc., 132 Cal. Rptr. 3d 781, 786 (Cal. Ct. App.
25
     2011). Slander of title occurs when a person without privilege publishes untrue and
26
     disparaging statements about the property of another that would lead a reasonable
27
     person to foresee that a prospective purchaser or lessee might abandon his intentions.
28
     M.F. Farming Co. v. Couch Distributing Co., Inc., 143 Cal. Rptr. 3d 160, 174-75 (Cal. Ct.




                                                   -12-
     Case 1:19-ap-01074-MT         Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45             Desc
                                   Main Document Page 13 of 14



1    App. 2012). Slander of title is an invasion of the vendibility of property. Id. Actual malice
2    or ill will is unnecessary. Id.

3           Damages for slander of title consist of loss of a prospective buyer. Id. For a
     statement to be disparaging, it does not need to deny title in another; any unfounded
4
     claim of an interest in the property, which throws doubt on its ownership interest, is
5
     sufficient. Id. It is not necessary to show that a pending deal was hampered or prevented.
6
     Id. There can be damages for the depreciation in the market value of the property. Id.
7
            Plaintiff has alleged sufficient facts to establish slander of title. Plaintiff has shown
8
     that Defendants committed slander of title because Defendants willfully, wrongfully,
9    without justification, and without privilege, published or caused to be recorded Grant Deed
10   1, Grant Deed 2, and the four mechanic’s liens. Plaintiff further showed that these written
11   instruments are void or false and have cast doubt on Plaintiff's title to the Property, which
12   adversely affected his ability to sell or refinance the Property. In addition, Plaintiff argues

13   that the publication and recording of these written instruments without his authorization

14   caused the market value of the Property to depreciate, restrict Plaintiff's full use and
     enjoyment and right to develop the Property, and directly impairs the Property’s vendibility
15
     in the open market. Plaintiff also alleges that he suffered damages and that he continues
16
     to suffer damages as a direct and proximate result of the alleged slander of title.
17
     The court finds that granting default judgment as to slander of title is appropriate.
18
19   Elder Abuse
20          Plaintiff alleges that Defendants committed elder abuse under the California
21   Welfare and Institutions Code § 15600 et. seq. (The Elder Abuse and Dependent Adult
22   Protection Act) by causing Plaintiff physical harm and/or pain and/or mental suffering.

23   California Welfare & Institutions Code § 15610.27 defines an elder as "any person

24   residing in this state, 65 years of age or older. To bring a claim for elder abuse, the
     plaintiff must have been sixty-five when the alleged financial abuse occurred. See Paslay
25
     v. State Farm Gen. Ins. Co., 248 Cal. App. 4th 639, 656, 203 Cal. Rptr. 3d 785 & n.14
26
     (2016).
27
            Plaintiff’s proof on this cause of action is sufficient to satisfy the Eitel factors.
28
     Plaintiff alleges that at the time of Defendants’ actions, he was 87 years old and an "elder"




                                                  -13-
     Case 1:19-ap-01074-MT          Doc 40 Filed 12/18/19 Entered 12/18/19 14:12:45       Desc
                                    Main Document Page 14 of 14



1    as defined by § 15610.27, and Defendants knew of Plaintiff’s age. Moreover, Plaintiff
2    sufficiently alleged facts surrounding the alleged abuse, which the court found involved

3    Defendants’ fraud and slander of title against Plaintiff. Defendants did not oppose these
     allegations.
4
            Plaintiff also alleges that Defendants elder abuse resulted in Plaintiff’s physical
5
     harm, pain, and/or mental suffering. Plaintiff therefore seeks general and economic
6
     damages, including for mental distress; attorney’s fees and costs for this litigation; fees
7
     and costs under § 156657.5(a); exemplary and punitive damages for recklessness,
8
     oppression, fraud, and malice under § 15657.5 and Cal. Civ. Code § 3294; and treble
9    damages under Cal. Civ. Code § 3345. A plaintiff must prove all damages sought in the
10   complaint. Fed. R. Civ. P. 54(c). Further evidence must be submitted within 60 days to
11   prove-up Plaintiff’s damages resulting from elder abuse.
12          For the reasons discussed above, Plaintiff’s Motion for default judgment is
13   GRANTED in full.

14
                                                    ###
15
16
17
18
19
20
21
22
23
24
          Date: December 18, 2019
25
26
27
28




                                                 -14-
